Citation Nr: 1417192	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for any mental condition.  The Veteran timely appealed that decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran has averred on appeal, particularly in a September 2009 statement, that he got a "medical discharge from service and has been treated ever since for a number of nervous conditions."  The Board notes that the Veteran's separation examination noted that he was being examined at that time for an "administrative discharge."  The Veteran's service personnel records, to include any discharge documents pertaining to a medical or administrative discharge, are not in the claims file.  Thus, the Board finds that a remand is necessary in order to obtain those records, as well as any outstanding service treatment records as well.  

Additionally, there is evidence in the record that the Veteran applied for Social Security Administration disability benefits in approximately 1987 or 1988; while the record suggests that application for benefits at that time was predicated on workers' compensation injuries to his lumbar spine and right knee, as well as a right eye disorder, such does not rule out that any psychiatric information or treatment records, which may be potentially relevant to the Veteran's claim on appeal, are not contained therein.  Thus, on remand, attempts to obtain any outstanding Social Security Administration records should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

The Veteran has been diagnosed with anxiety and depression during the appeal period, and it appears that Dr. S.S., in the most recent private psychiatric evaluation in June 2010, indicated that the Veteran may have "bipolar depression."  Dr. S.S. related the Veteran's psychiatric problems to his period of service, to include noting that he had posttraumatic stress disorder (PTSD) related to losing a buddy after they were exposed to "some chemicals" (this has not been verified).  Dr. S.S. additionally noted that the Veteran received a medical discharge, although that fact is currently not corroborated in the record.  

The Veteran has not been afforded a VA psychiatric examination as of this decision.  Consequently, a remand is necessary in order to afford such to him at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.  Request information from the service department or other appropriate source regarding any chemical exposure the Veteran had in service.  

2.  After obtaining any necessary information and/or authorization from the Veteran, request from Social Security Administration and/or the workers' compensation agency, records pertinent to the Veteran's claim(s) for disability benefits as well as the medical records relied upon in considering the claim(s).  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Ask the Veteran to identify any VA or private treatment that he may have had for his claimed psychiatric disorder, which is not already of record, to include any ongoing treatment with Dr. S.S. or Windmer Medical Center.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Request that the Veteran give a complete stressor statement regarding any incident(s) in service that resulted in his current psychiatric disability and take appropriate steps to corroborate the incident(s) if sufficient detail is given.  

5.  Schedule the Veteran for a VA psychiatric disability examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include depression, anxiety and/or bipolar disorder.  

The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any verified stressor therein.

For each psychiatric disorder found other than PTSD, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

The Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statements of continuity of symptomatology should also be discussed.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


